Title: To George Washington from Nathaniel Shaw, Jr., 30 October 1780
From: Shaw, Nathaniel, Jr.
To: Washington, George


                  
                     Sir
                     New London Octo. 30. 1780
                  
                  last Thursday Thirteen Sail of Brittish Ships (by their
                     Appearence) are of the line, were discoverd Standing in for Block Island, on
                     Satturday, it look’t like for a Storm and they all Came in to Gardners Bay,
                     where they now are att Ancher, when any further movement is made I will Inform
                     you of it I am Sir Your moast Obedt Hume Servt
                  
                     Nath. Shaw
                  
               